Citation Nr: 0939625	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  99-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970 
and from August 1970 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The case has since been 
transferred to the Roanoke, Virginia VARO.

The claims on appeal were recently denied by the Board in a 
July 2008 decision.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in May 2009, the Veteran and the VA General 
Counsel (herein "the parties") filed a Joint Motion for 
Partial Remand addressing only the two issues listed above.  
This motion was granted in a June 2009 Court order, and the 
case is again before the Board.  The Board also notes that 
two prior Board decisions, from December 2002 and December 
2005, had previously been vacated by the Court following 
joint motions for remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

In the May 2009 Joint Motion for Partial Remand, the parties 
cited to Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) 
in finding that the Board had not adequately addressed the 
Veteran's identified symptoms or limitations resulting from 
PTSD, including auditory hallucinations, nightmares, startle 
response, anger and violence issues, social isolation, 
depression, and anxiety.  The parties also noted that the 
Veteran was taking 19 medications daily, had evidence of 
unemployability, and had been assigned Global Assessment of 
Functioning (GAF) scores as low as 38. 

The parties also requested the Board to consider whether a VA 
examination addressing all of the Veteran's service-connected 
disabilities was warranted in regard to the TDIU claim.  In 
this regard, the Board notes that the Veteran's last VA 
psychiatric examination was conducted in June 2004, more than 
five years ago.  In view of this and the absence of 
contemporaneous VA examination findings addressing the TDIU 
claim, the Board finds that new VA psychiatric and general 
medical examinations are warranted. 

Finally, the Board notes that the parties instructed the 
Board to "reevaluate all of Appellant's current ratings to 
determine if consideration for TDIU is warranted under 
38 C.F.R. § 4.16(a)."  This matter should also be addressed 
by the RO following the requested VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination, with an 
appropriate psychiatrist or psychologist, 
to determine the symptoms and severity of 
the service-connected PTSD.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  All 
subjective symptoms and objective 
examination findings should be described 
in detail.  A multi-axial diagnosis, with 
a GAF score, should be rendered.  In 
addressing the examination findings, the 
examiner should indicate the extent of 
social and occupational impairment, 
including the question of whether PTSD 
renders the Veteran unable to secure or 
follow a substantially gainful 
occupation.  In making this 
determination, the examiner should 
address factors including the Veteran's 
medication regimen and his previous GAF 
scores that were as low as 38 (in 
November 2001).  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  This report must 
be added to the claims file prior to the 
action requested in paragraph 2. 

2.  Then, the Veteran should be afforded 
a VA general medical examination, with an 
appropriate examiner, to determine the 
impact of his service-connected 
disabilities on his employability.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
The examiner is specifically requested to 
fully review the report of the 
aforementioned VA psychiatric 
examination.

All tests and studies deemed necessary by 
the examiner should be performed, with a 
full evaluation of the Veteran's service-
connected disabilities (PTSD, lumbosacral 
strain, right lower extremity 
radiculopathy, left lower extremity 
radiculopathy, an iliac crest scar, and a 
healed sprain of the left ankle).  Based 
on the claims file review and the 
examination findings, the examiner should 
provide an opinion as to whether the 
Veteran's service-connected disabilities, 
in and of themselves, render him unable 
to secure or follow a substantially 
gainful occupation.  In reaching this 
determination, the examiner is reminded 
that neither the Veteran's nonservice-
connected disabilities nor his age are 
for consideration.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  In regard to the TDIU 
claim, the RO must reevaluate all of the 
Veteran's currently assigned disability 
evaluations to determine if consideration 
for TDIU is warranted under 38 C.F.R. 
§ 4.16(a).  If the determination of 
either claim remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

